Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (USPGPUB 2016/0308859) (hereinafter “Barry”).
Regarding claim 1, Barry discloses a system for controlling access of a user to an area (para [0042]) "The device 20 preferably has an enclosure form factor, for example, constructed and arranged to have a durable and professional housing, which in its simplest mode of operation fulfills the role of a traditional electronic access control (EAC) reader consistent within a traditional physical access control system (PACS) that controls access between two contiguous physical areas. This may involve for example controlling the access of people on foot through a portal (e.g., opening 12 shown in FIG. 1) secured with a locked door (e.g., door 13 shown in FIG. 1), or access of drivers and their vehicles through a gated portal."), the system comprising an operable barrier, e.g., door 13 to entry to the area (para [0038]-[0039]; FIG. 1); a closure device configured to operate the barrier to prevent or allow entry of the user to the area (para [0039] "A person 15 desiring to pass from an area on the side of the wail where device 20 is mounted to a contiguous area on the other side of wall 10 may momentarily present themselves before device 20 at location A, for example, at or near opening 12. Although not shown, the door 13 may be in the closed or locked state, i.e., preventing the person 15 from passing through the opening without requesting and being granted access."); a detector, e.g., 40 (of device 20) configured to wirelessly detect a device associated with an authorized user (para [0099]-[0100]; FIG. 6) “As shown in FIG. 6, the device in some embodiments is capable of wirelessly receiving or exchanging data with a mobile or personal device (e.g., mobile phone, smart watch, tablet, etc.) in the user's possession. The access control device may survey for signals or personal networks that can convey the user's identification in response to an access request. Alternatively, the device may actively interrogate the user's device to induce an exchange of identification data in the course of an access request to satisfy a possession authentication factor test,” and from (para [0100]) “For instance, a standard personal network such as Bluetooth or Bluetooth Low Energy (BLE) active on a personal device may be detected by the access control device thereby indicating the proximity of a potential user to the secure portal. The device of this invention may communicate with the personal device that is the origin of the personal network and listen for an ID assertion or actively prompt the mobile device for an ID. The user's unique identifier, security code, and so on may be conveyed to the access control device with the benefit of encryption to support an access request."); a biometric capture device, e.g., 100, 120 configured to capture a biometric characteristic of the user (para [0104], [0157]; FIG. 5) “The device automatically detects when somebody has presented themselves for access and uses this gesture as a trigger to commence multi-biometric authentication. Several dissimilar biometric signals may be collected through the device's camera sensor, analyzed independently by the device, and then the results of the analyses combined to form a highly accurate and robust multi-biometric characterization of the user."); a memory (para [0062], [0078]); and a processor configured to receive data associated with the detection of a device associated with the authorized user from the detector and the biometric characteristic of the user from the biometric capture device (para [0053], [0212]) “The controller unit 52, also referred to as an EAC controller may be typically located within the secure area, and either receive the results of a reader authentication or compare the asserted identifier associated with a current access attempt using a special purpose hardware processor with stored identifiers to adjudicate on the authentication,” determine the proximity of the device associated with the authorized user to the detector and the time of detection of the device associated with the authorized user (para [0100] “For instance, a standard personal network such as Bluetooth or Bluetooth Low Energy (BLE) active on a personal device may be detected by the access control device thereby indicating the proximity of a potential user to the secure portal. The device of this invention may communicate with the personal device that is the origin of the personal network and listen for an ID assertion or actively prompt the mobile device for an ID. The user's unique identifier, security code, and so on may be conveyed to the access control device with the benefit of encryption to support an access request.”); compare the captured biometric characteristic to a characteristic of the authorized user stored in the memory (para [0104] “The device automatically detects when somebody has presented themselves for access and uses this gesture as a trigger to commence multibiometric authentication. Several dissimilar biometric signals may be collected through the device's camera sensor, analyzed independently by the device, and then the results of the analyses combined to form a highly accurate and robust multi-biometric characterization of the user. The biometric signals may be derived or originate from external sources, for example, described herein. This characterization is then compared by the device to the device's stored list of authorized users who have been previously characterized, or enrolled, in a consistent manner.”); determine that the captured biometric characteristic matches that of the authorized user (para [0104]); determine that the proximity of the device associated with the authorized user to the detector and the biometric characteristic of the authorized user indicate the presence of the authorized user at the operable barrier (para [0104], [0100] “For instance, a standard personal network such as Bluetooth or Bluetooth Low Energy (BLE) active on a personal device may be detected by the access control device thereby indicating the proximity of a potential user to the secure portal. The device of this invention may communicate with the personal device that is the origin of the persona! network and listen for an ID assertion or actively prompt the mobile device for an ID, The user's unique identifier, security code, and so on may be conveyed to the access control device with the benefit of encryption to support an access request.” and instruct the closure device to operate the barrier to allow the authorized user to access the area (para [0038]). 
Regarding claim 2, Barry further discloses wherein the biometric characteristic of the user comprises facial features of the user (para [0147]).
Regarding claim 3, Barry further discloses wherein the biometric characteristic of the user comprises a data string transformed by a facial feature mapping template and algorithm from an image of the user (para [0106]). 
Regarding claim 4, Barry further discloses wherein the captured biometric characteristic is compared to a data string transformed by a facial feature mapping template and algorithm from an image of the authorized user stored in the memory (para [0120]-[0127]) and para [0060]-[0064]).
Regarding claim 5, Barry further discloses wherein the data string transformed by the facial feature mapping template and algorithm from the image of the authorized user is encoded, encrypted and stored on the device associated with the authorized user (para [0213]-[0214]). Regarding claim 6, Barry further discloses wherein the data associated with the detection of a device associated with the authorized user comprises the encoded, encrypted data string (para [0100]).
Regarding claim 7, Barry further discloses wherein the data associated with the detection of a device associated with the authorized user comprises a security code assigned to the authorized user (para (0100]).
Regarding claim 8, Barry further discloses wherein the processor is further configured to determine that the presence of the authorized user at the operable barrier is at a time at which the authorized user is permitted to access the area (para [0045]). 
Regarding claim 10, Barry further discloses wherein the processor is further configured to determine that adverse conditions prevent accurate capture of the biometric characteristic of the user and provide output to instruct the access control point to notify the user that the biometric characteristic was not captured (para [0162]).
Further, the method as recited in claim 11, is fully encompassed by the system as described in Barry with respect to claim 1, supra, and is thus rejected under the same grounds.
Still further, as claims 12, 13, 14 & 15 include the same limitations as claims 2, 3, 7 & 8, respectively, these claims are rejected under the same grounds as described in Barry, supra.
Additionally, the system of Barry as described with respect to claim 1, supra, is further considered to fully encompass the “non-transitory computer readable medium having computer readable instructions stored thereon, that when executed by a computer cause the at least one processor” to accomplish the method, supra, para [0039], “The device may include hardware processors can be part of one or more special-purpose computers, such that execute computer program instructions which implement some or all steps of the recognition process, or other processes in accordance with some embodiments described herein.”
Still further, as claims 17, 18, 19 & 20 include the same limitations as claims 2, 3, 7 & 8, respectively, these claims are rejected under the same grounds as described in Barry, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Douglas et al. (USPGPUB 2019/0220583) (hereinafter “Douglas”).
For a full description of Barry, see the rejection, supra.
Regarding claim 9, Barry discloses the system of claim 1, however, does not further disclose using machine learning algorithms to improve efficacy of the determination that the captured biometric characteristic matches that of the authorized user. However, Douglas, in the same field of endeavor, discloses the use of machine learning algorithms to improve efficacy of the determination that the captured biometric characteristic matches that of the authorized user (para [0117] “Through effective machine learning techniques and a corpus of learning data, Trust Al becomes effective at identifying strong correlations within data captured about a user, as well as identifying when anomalies are occurring that contradict previously captured patterns. This enables the system to automatically estimate risk associated with an authentication event, creating stronger authentication for applications.”). From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have included the machine learning algorithms to improve efficacy of the determination that the captured biometric characteristic matches that of the authorized user of Douglas to the system of Barry because doing so would allow the system to identify the environment around it to aid in biometric identification as taught by Douglas; (para [0135] "In some embodiments, feedback, machine learning, and/or artificial information (Al) techniques are utilized by the Trust Al 116 such that the requirements for establishing a “trusted profile" are adaptive to identified environmental information (e.g., time of day, location of users, month, weather), convenience information (e.g., success rate of authentication by modality, average time of matching/verification), events (e.g., compromised data alerts, compromised network, security incidents).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as set forth on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 18, 2022